Judgment reversed on the law and a new trial granted, costs to abide the event. In our opinion the plaintiff established prima facie the agreement alleged in the complaint. We are further of the opinion that there is nc evidence that the Claussen action was not brought by the plaintiff in good faith or that she induced the slanders complained of. The discontinuance of that action, therefore, furnished a sufficient consideration for the agreement sued upon. Young, Kapper, Scudder and Tompkins, JJ., concur; Lazansky, P. J., concurs in result, being of opinion that issues of fact existed which should have been submitted to the jury.